                 Case 1-20-01131-jmm            Doc 22     Filed 08/20/21        Entered 08/20/21 15:23:40

 1

 2

 3

 4
                                      UNITED STATES BANKRUPTCY COURT
 5                                     EASTERN DISTRICT OF NEW YORK

 6    IN RE:                                                       CASE NO: 20-01131-jmm
       Jorge Miguel Prieto                                         DECLARATION OF MAILING
 7
                                                                   CERTIFICATE OF SERVICE
 8                                                                 Chapter: 11


 9

10

11
     On 8/6/2021, I did cause a copy of the following documents, described below,
12   Motion for Default

13

14

15

16

17

18

     to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
19
     sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and
     incorporated as if fully set forth herein.
20
     I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.
21   com, an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to
     Fed.R.Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if
22   fully set forth herein.
     Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been
23   served electronically with the documents described herein per the ECF/PACER system.

24   DATED: 8/6/2021
                                                      /s/ Norma E. Ortiz
25                                                    Norma E. Ortiz 2206530

26                                                    Ortiz & Ortiz, LLP
                                                      35-10 Broadway, Suite 201
27                                                    Astoria, NY 11106
                                                      718 522 1117
28
                   Case 1-20-01131-jmm                Doc 22        Filed 08/20/21          Entered 08/20/21 15:23:40

1

2

3
                                       UNITED STATES BANKRUPTCY COURT
4                                       EASTERN DISTRICT OF NEW YORK
5
        IN RE:                                                           CASE NO: 20-01131-jmm
6
        Jorge Miguel Prieto                                              CERTIFICATE OF SERVICE
                                                                         DECLARATION OF MAILING
7
                                                                         Chapter: 11
8

9

10

11   On 8/6/2021, a copy of the following documents, described below,

     Motion for Default
12

13

14

15

16

17

18

19   were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient
     postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated as if fully set forth
20   herein.

     The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above
21   referenced document(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of
     Service and that it is true and correct to the best of my knowledge, information, and belief.
22
     DATED: 8/6/2021
23

24

25
                                                                  Jay S. Jump
26                                                                BK Attorney Services, LLC
                                                                  d/b/a certificateofservice.com, for
27                                                                Norma E. Ortiz
                                                                  Ortiz & Ortiz, LLP
28                                                                35-10 Broadway, Suite 201
                                                                  Astoria, NY 11106
                Case 1-20-01131-jmm        Doc 22     Filed 08/20/21     Entered 08/20/21 15:23:40
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

FIRST CLASS                              FIRST CLASS
ELMHURST ASSETS LLC                      ROSA PRIETO
C/O: MUXIU LI                            102-22 MARTENSE AVENUE
36-43 CLEARVIEW EXPRESSWAY               APT. #2
BAYSIDE NY 11361                         CORONA NY 11368
